DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-9, 11-13 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, which is representative of the same substantive limitations as the other independent claims, the claim has been amended to recite now to identify, by using the touch screen display, a second user input for causing movement of the selector to a position next to a current position displayed on the touch screen display and wherein receipt of consecutive such inputs of a same second user input causes the selector to move one adjacent position in a same direction for each input of the consecutive inputs of the same second user input.  Note that one of ordinary skill in the art recognizes such lengthy functional description as simply describing the functioning of a directional input key, which is confirmed for example by dependent claim 21 reciting this as “a directional user input.”  Regardless of the functional manner in which this touchscreen directional input pad is attempted to be claimed, this is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is because firstly there is simply no teaching whatsoever of any identifying by using a touch screen display any second user input for causing movement of the selector to a position next to a current position displayed on the touch screen wherein receipt of consecutive such inputs of a same second user input causes the selector to move one adjacent position in a same direction for each input of the consecutive inputs of the same second user input.  The claim requires that there is a step to identify, by using the touch screen display, a second user input which the final wherein clause requires to be a functionally directional input key.  Thus what is required by Applicant’s claim would be what is known in the art as a “soft key” or “virtual key” which would then further require special programming as to the specific function of such a soft key which does not simply perform a selection through touch, but combines the concepts of a touch key which is physically touched with the idea of a touch display screen where the touch key can be touched, but a functionality is assigned to the region instead of merely selecting.  Furthermore, usage of such a soft key would be known to take up value screen real estate and Applicant’s invention is in the context of a device disclosed as a portable phone which utilized a small touch screen especially given the time of disclosure.  It is clear that there is no such soft or virtual keys contemplated and there is no contemplation of touchscreen direction controls which would cause such movement of a selector.  Note that this is especially clear when reviewing the actual Specification and Drawings which make no mention whatsoever of any identifying of a directional key input by using a touch screen display, rather especially as seen in in light of the very basic drawings which do not have anything to do with a touch screen display, figures 4A and 4B show no possible input area which could be used or is indicated to be used as in the claim.  Thus as noted below, the drawings are objected to for not depicting the claimed invention as there is no illustration of any such identifying nor any illustration of a control which could be used as such.
Additionally, the concept of mixing such touch screen discrete selection of brightness selection GUI objects, with the technique of moving a selector consecutively through a list of selections as an alternate and combined technique for moving the selector and performing selection of items is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Thus the claims not only require some onscreen directional key control which is new matter, but require new matter in the newly presented technique that now there is onscreen discrete touchscreen selection of regions for selection of a brightness step, but also somehow the ability to also move through consecutive steps by simply pressing one region on the touch screen.  The Specification does disclose that both types of input are possible at least separately, but there is no teaching of such specific combination of techniques.  Rather, if one looks to the Specification, it is clear that the invention is actually directed to the ability to press a physical key which would lead to a direct and discrete brightness change. Applicant’s Specification provides no teaching in which a directional input leads to a change in brightness.  In fact the Specification, if anything, teaches away from such a concept as in paragraphs 0025-0035, it is taught to specifically associate each physical number key with a specific brightness such that input onto such a physical number key instantly changes the brightness.  There is no teaching of how this scheme would operate with some onscreen directional key pad or even a keypad in general and multiple pressing on the same input button to select something is completely different from Applicant’s claimed technique of discrete selection of brightness steps.  Relatedly, Applicant’s Specification at paragraphs 0055-0061 and figure 3 teach away from this idea as specifically it is described how when “there is a request for backlight regulation, the control unit 160 converts the operation mode of the portable terminal 100 to the backlight regulation mode at step S230” meaning that rather than switching between any such types of input modes as those used before entering backlight regulation, instead there is an actual conversion to the “backlight regulation mode.”  This backlight regulation mode has the special backlight control where brightness values are tied to a direct control scheme as opposed to the only instance of directional control that being the type converted from.  This then corresponds with figures 4A and 4B and paragraphs 0062-0067 where a “direction key or other input” is used to select a menu item which then leads to the conversion of the operation mode above where “backlight regulation comprise total five steps” which are selected through the scheme described in paragraphs 0025-0036.  Thus the claims fail to find support in this manner as well.
Note that all independent claims are rejected for the same reasons and each dependent claim is rejected for carrying through this deficiency.  Note in the interest of compact prosecution, while the claims are clearly not supported by the Specification, the Examiner still performed a search and consideration of the claims as recited with respect to the prior art.  Furthermore, see the “RESPONSE TO ARGUMENTS” section below for further discussion of why the claims contain new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, to “identify, by using a touch screen display, a second user input for causing movement of the selector to a position next to a current position displayed on the touch screen display…wherein receipt of consecutive inputs of a same second user input causes the selector to move one adjacent position in a same direction for each input of the consecutive inputs of the same second user input” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note the rejections above further explaining how there is no conceivable way the claims are supported by the Specification and clearly the drawings show no such directional input which could be received or is being received etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11, that essentially because there is some directional control associated with figure 4A that this should mean that the selection which occurs as in figure 4B could be according to either or both schemes.  The Examiner respectfully disagrees.  Rather in figure 4A there is not the same problem being solved nor the same technique being applied to selection of the brightness steps which occurs in figure 4B.  Thus it would not be obvious to one of ordinary skill in the art to randomly decide to change to a different second type of input control scheme, to a directional key pad control, especially given that the rest of the Specification is specifically dedicated to how brightness selection and control occurs in only one context, that being to associate a specific brightness value with a single input which changes with selection of that discrete single input.  In all description of the selection of brightness values, there are only teachings of “predetermined keys…to the backlight steps having predetermined backlight brightness values” where the system “stores them in the memory” and it is “preferable that the numbers allocated to the numbers indicate the backlight steps.”  Furthermore the Specification actually appears to specifically suggest that contrary to both selection schemes being useable in either figure, as in paragraphs 0055-0059 and figure 3, when “there is a request for backlight regulation, the control unit 160 converts  the operation mode of the portable terminal 100 to the backlight regulation mode at step S230” and then in the next step the control scheme is not looking for directional input but rather has been “convert[ed]” to determine the brightness using the specific backlight brightness regulation and using selection of “backlight steps.” Thus again there is support only for a single direct control scheme with regard to backlight regulation.  While Applicant’s appear to have possessed the idea of both types of input schemes in the device, this is far different from there being support for the claimed invention, which bears little resemblance to any description in the claims.
Furthermore, Applicant’s arguments do not address at all where there is teaching of the ability to identify, using a touch screen display, of some directional input which causes a selector to move.  Clearly the figures do not show any such ability for a touch screen to identify directional control which would cause the disclosed selectors to move somehow.  Furthermore, the only directional control described is with regard to a “direction key” which is a reference to a physical “key” and does not disclose that such a “direction key” would be some displayed soft key or virtual key.  Furthermore, as can be seen in the figures, there is no reason one of ordinary skill in the art would assume that any such a soft or virtual key would be displayed on the screen in the context of Applicant’s invention which shows a GUI which has no contemplation with any touch screen identification of a directional key.  Again note that Applicant merely discloses in one sentence in the entire disclosure that “if the LCD is the touch screen type, the display unit 190 can be used as an input” and dedicates no discussion whatsoever to any switching of modes of control.  Thus Applicant is arguing now that the point which is allegedly the allowable and novel and/or nonobvious feature which distinguishes over the prior art at this point, is such switching between control schemes, which while not described in the Specification, would be understood by one of ordinary skill in the art.  For all of the reasons above, the Examiner respectfully disagrees.
As explained previously by the Examiner, the most support in this regard that can be gleaned from figures 4a and 4b and using the most generous reading of the teachings of the disclosure in favor of Applicant, is that a direction key type input (which cannot be an onscreen virtual or soft key or the like as there is no support for such teachings either) may be used to enter the brightness regulation screen, which could then be controlled by the discrete selection scheme described in the Specification as in paragraphs 0025-0034 which contain no mention of any combined selection types nor of any use of a direction key to select the pre-stored options.
Finally, note the prior art in the same field of endeavor found by the Examiner which teaches that soft keys take up valuable real estate and may need to be avoided when other schemes are available (see Anwar et al (US PGPUB NO. 20060123360), paragraphs 0003- 0005 teaching “Designing user interfaces for mobile telephones and other small data processing devices presents unique challenges in view of the limited display screen area, the limited number of controls that can be accommodated on such devices and the need for quick, simple and intuitive device operation” and “design of the mobile phone user interfaces substantially determines the ease with which a user can navigate the functions and information contained in their mobile phone” and “While softkeys provide additional functionality to users, they occupy valuable screen area on displays where space is at a premium” and paragraph 0041 teaching “avoiding the need to use a softkey or options button”), meaning that one of ordinary skill in the art would not recognize that simply because a touchscreen control is available as well as directional control schemes, that either or both would be used for any respective function.  Note that one of ordinary skill in the art would rather understand that such types of control serve different purposes and use of one type of control vs another can be highly effective in specific situations.  Note that this is even the original purpose of Applicant’s invention as originally claimed, such that a direct input control scheme is meant to specifically make it easier for a user to quickly change a brightness and to do so precisely and being clearly apprised of such changes. Such random change of control scheme, rather than simply being thought of as obvious by one of ordinary skill in the art, would actually require further explanation by one of ordinary skill in the art so as to justify the use of valuable screen real estate as well as contemplating what is apparently supposed to be a very simple selection scheme for a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613